        Case 3:21-cv-03099-SK Document 1 Filed 04/28/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8
                            UNITED STATES DISTRICT COURT
9
                           NORTHERN DISTRICT OF CALIFORNIA
10
11     Brian Whitaker                            Case No.
12               Plaintiff,
                                                 Complaint For Damages And
13        v.                                     Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14     S & R Drywall, Incorporated, a            Act; Unruh Civil Rights Act
       California Corporation;
15     E Plus Studio Inc., a California
       Corporation
16
                 Defendants.
17
18
           Plaintiff Brian Whitaker complains of S & R Drywall, Incorporated, a
19
     California Corporation; E Plus Studio Inc., a California Corporation; and
20
     alleges as follows:
21
22
       PARTIES:
23
       1. Plaintiff is a California resident with physical disabilities. He is
24
     substantially limited in his ability to walk. He suffers from a C-4 spinal cord
25
     injury. He is a quadriplegic. He uses a wheelchair for mobility.
26
       2. Defendant S & R Drywall, Incorporated owned the real property located
27
     at or about 490 S Airport Blvd, South San Francisco, California, in March 2021
28


                                            1

     Complaint
        Case 3:21-cv-03099-SK Document 1 Filed 04/28/21 Page 2 of 8




1    and April 2021.
2      3. Defendant S & R Drywall, Incorporated owns the real property located
3    at or about 490 S Airport Blvd, South San Francisco, California, currently.
4      4. Defendant E Plus Studio Inc. owned E Plus Studio located at or about
5    490 S Airport Blvd, South San Francisco, California, in March 2021 and April
6    2021.
7      5. Defendant E Plus Studio Inc. owns E Plus Studio (“Restaurant”) located
8    at or about 490 S Airport Blvd, South San Francisco, California, currently.
9      6. Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the property and business, or their
11   relative responsibilities in causing the access violations herein complained of,
12   and alleges a joint venture and common enterprise by all such Defendants.
13   Plaintiff is informed and believes that each of the Defendants herein is
14   responsible in some capacity for the events herein alleged, or is a necessary
15   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
16   the true names, capacities, connections, and responsibilities of the Defendants
17   are ascertained.
18
19     JURISDICTION & VENUE:
20     7. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
24   of action, arising from the same nucleus of operative facts and arising out of
25   the same transactions, is also brought under California’s Unruh Civil Rights
26   Act, which act expressly incorporates the Americans with Disabilities Act.
27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
28   founded on the fact that the real property which is the subject of this action is


                                            2

     Complaint
        Case 3:21-cv-03099-SK Document 1 Filed 04/28/21 Page 3 of 8




1    located in this district and that Plaintiff's cause of action arose in this district.
2
3      FACTUAL ALLEGATIONS:
4      10. Plaintiff went to the Restaurant in March 2021 with the intention to
5    avail himself of its goods or services motivated in part to determine if the
6    defendants comply with the disability access laws. Not only did Plaintiff
7    personally encounter the unlawful barriers in March 2021, but he wanted to
8    return and patronize the business several times but was specifically deterred
9    due to his actual personal knowledge of the barriers gleaned from his
10   encounter with them.
11     11. The Restaurant is a facility open to the public, a place of public
12   accommodation, and a business establishment.
13     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
14   to provide wheelchair accessible dining surfaces in conformance with the ADA
15   Standards as it relates to wheelchair users like the plaintiff.
16     13. The Restaurant provides dining surfaces to its customers but fails to
17   provide any wheelchair accessible dining surfaces.
18     14. A problem that plaintiff encountered was the lack of sufficient knee or
19   toe clearance under the outside dining surfaces for wheelchair users.
20     15. Plaintiff believes that there are other features of the dining surfaces that
21   likely fail to comply with the ADA Standards and seeks to have fully compliant
22   dining surfaces for wheelchair users.
23     16. On information and belief, the defendants currently fail to provide
24   wheelchair accessible dining surfaces.
25     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
26   personally encountered these barriers.
27     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
28   wheelchair accessible facilities. By failing to provide accessible facilities, the


                                               3

     Complaint
        Case 3:21-cv-03099-SK Document 1 Filed 04/28/21 Page 4 of 8




1    defendants denied the plaintiff full and equal access.
2      19. The failure to provide accessible facilities created difficulty and
3    discomfort for the Plaintiff.
4      20. Even though the plaintiff did not confront the barrier, the entrance door
5    hardware has a pull bar style handle that requires tight grasping to operate.
6    Plaintiff seeks to have this barrier removed as it relates to and impacts his
7    disability.
8      21. The defendants have failed to maintain in working and useable
9    conditions those features required to provide ready access to persons with
10   disabilities.
11     22. The barriers identified above are easily removed without much
12   difficulty or expense. They are the types of barriers identified by the
13   Department of Justice as presumably readily achievable to remove and, in fact,
14   these barriers are readily achievable to remove. Moreover, there are numerous
15   alternative accommodations that could be made to provide a greater level of
16   access if complete removal were not achievable.
17     23. Plaintiff will return to the Restaurant to avail himself of its goods or
18   services and to determine compliance with the disability access laws once it is
19   represented to him that the Restaurant and its facilities are accessible. Plaintiff
20   is currently deterred from doing so because of his knowledge of the existing
21   barriers and his uncertainty about the existence of yet other barriers on the
22   site. If the barriers are not removed, the plaintiff will face unlawful and
23   discriminatory barriers again.
24     24. Given the obvious and blatant nature of the barriers and violations
25   alleged herein, the plaintiff alleges, on information and belief, that there are
26   other violations and barriers on the site that relate to his disability. Plaintiff will
27   amend the complaint, to provide proper notice regarding the scope of this
28   lawsuit, once he conducts a site inspection. However, please be on notice that


                                               4

     Complaint
        Case 3:21-cv-03099-SK Document 1 Filed 04/28/21 Page 5 of 8




1    the plaintiff seeks to have all barriers related to his disability remedied. See
2    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
3    encounters one barrier at a site, he can sue to have all barriers that relate to his
4    disability removed regardless of whether he personally encountered them).
5
6    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
7    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
8    Defendants.) (42 U.S.C. section 12101, et seq.)
9      25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint.
12     26. Under the ADA, it is an act of discrimination to fail to ensure that the
13   privileges, advantages, accommodations, facilities, goods and services of any
14   place of public accommodation is offered on a full and equal basis by anyone
15   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
16   § 12182(a). Discrimination is defined, inter alia, as follows:
17            a. A failure to make reasonable modifications in policies, practices,
18                or procedures, when such modifications are necessary to afford
19                goods,     services,   facilities,   privileges,    advantages,     or
20                accommodations to individuals with disabilities, unless the
21                accommodation would work a fundamental alteration of those
22                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
23            b. A failure to remove architectural barriers where such removal is
24                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
25                defined by reference to the ADA Standards.
26            c. A failure to make alterations in such a manner that, to the
27                maximum extent feasible, the altered portions of the facility are
28                readily accessible to and usable by individuals with disabilities,


                                              5

     Complaint
        Case 3:21-cv-03099-SK Document 1 Filed 04/28/21 Page 6 of 8




1                 including individuals who use wheelchairs or to ensure that, to the
2                 maximum extent feasible, the path of travel to the altered area and
3                 the bathrooms, telephones, and drinking fountains serving the
4                 altered area, are readily accessible to and usable by individuals
5                 with disabilities. 42 U.S.C. § 12183(a)(2).
6      27. When a business provides facilities such as dining surfaces, it must
7    provide accessible dining surfaces.
8      28. Here, accessible dining surfaces have not been provided in
9    conformance with the ADA Standards.
10     29. When a business provides facilities such as door hardware, it must
11   provide accessible door hardware.
12     30. Here, accessible door hardware has not been provided in conformance
13   with the ADA Standards.
14     31. The Safe Harbor provisions of the 2010 Standards are not applicable
15   here because the conditions challenged in this lawsuit do not comply with the
16   1991 Standards.
17     32. A public accommodation must maintain in operable working condition
18   those features of its facilities and equipment that are required to be readily
19   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
20     33. Here, the failure to ensure that the accessible facilities were available
21   and ready to be used by the plaintiff is a violation of the law.
22
23   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
24   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
25   Code § 51-53.)
26     34. Plaintiff repleads and incorporates by reference, as if fully set forth
27   again herein, the allegations contained in all prior paragraphs of this
28   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,


                                              6

     Complaint
         Case 3:21-cv-03099-SK Document 1 Filed 04/28/21 Page 7 of 8




1    that persons with disabilities are entitled to full and equal accommodations,
2    advantages, facilities, privileges, or services in all business establishment of
3    every kind whatsoever within the jurisdiction of the State of California. Cal.
4    Civ. Code §51(b).
5       35. The Unruh Act provides that a violation of the ADA is a violation of the
6    Unruh Act. Cal. Civ. Code, § 51(f).
7       36. Defendants’ acts and omissions, as herein alleged, have violated the
8    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
9    rights to full and equal use of the accommodations, advantages, facilities,
10   privileges, or services offered.
11      37. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
12   discomfort or embarrassment for the plaintiff, the defendants are also each
13   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
14   (c).)
15
16             PRAYER:
17             Wherefore, Plaintiff prays that this Court award damages and provide
18   relief as follows:
19           1. For injunctive relief, compelling Defendants to comply with the
20   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
21   plaintiff is not invoking section 55 of the California Civil Code and is not
22   seeking injunctive relief under the Disabled Persons Act at all.
23           2. For equitable nominal damages for violation of the ADA. See
24   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
25   and any other equitable relief the Court sees fit to grant.
26           3. Damages under the Unruh Civil Rights Act, which provides for actual
27   damages and a statutory minimum of $4,000 for each offense.
28


                                              7

     Complaint
        Case 3:21-cv-03099-SK Document 1 Filed 04/28/21 Page 8 of 8




1       4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
2    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
3
4
     Dated: April 26, 2021           CENTER FOR DISABILITY ACCESS
5
6
7                                    By: _______________________
8                                          Amanda Seabock, Esq.
                                           Attorney for plaintiff
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
